OFFICE ACTION
Elections/Restrictions
1.	Restriction of claims 21-40 to one of the following inventions is required under 35 USC.121:
* Species I: Claims 21-35 drawn to a micro haptic actuator device comprising “piston member disposed in a chamber; a first adhesive layer disposed over the first surface of a first body layer; a second adhesive layer disposed over the second surface of the first body layer; and a second body layer with the second surface of the second body supporting a second electrode, with the first surface of the second body layer attached to the second surface of the first body layer by the second adhesive layer,” classified in CPC B81B3/0021, B81B2201/032, and best described in Figs. 2-5; 
** Species II: Claims 36-40 drawn to a method of fabricating a micro haptic actuator comprising “affixing with the patterned adhesive layer, a membrane sheet having a first conductive layer to the piston and remaining portions of the first sheet; patterning a second chamber in a first surface of a second sheet, with the second sheet supporting a second conductive layer on a second surface; and affixing with a second adhesive layer, the first surface of the second sheet to a second surface of the first sheet,” classified in CPC B81C1/00158, and best described in Figs. 1 & 8.

2.	The species are independent or distinct (as stated above) because claims reading on the species, recite the mutually exclusive features of the species, as set forth above. In addition, these species are not obvious variants of each other based on the current record.
The Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no claims being generic
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
(a) The species acquire a separate status in the art due to their recognized divergent subject matter; 
(b) The species are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph; 
(c) The prior art applicable to one species would not likely be applicable to another species;
(d) The species require different field of search. Typically, searching different database resources or classes/subclasses, or employing different search queries.
For example, searching the haptic actuator device comprising a piston member, first and second bodies, first and second adhesive layers, in Species I, is substantially distinct from searching the method of fabricating the device with such steps as affixing with the patterned adhesive layer, a membrane sheet having a first conductive layer to the piston and remaining portions of the first sheet; patterning a second chamber in a first surface of a second sheet, with the second sheet supporting a second conductive layer on a second surface; and affixing with a second adhesive layer, the first surface of the second sheet to a second surface of the first sheet, in Species II.
3.	The Applicant is advised that the reply to this requirement to be complete must include: 
(i) An election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143), and
(ii) Identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

4.	The Applicant is advised that the reply to this requirement to be complete must include:
(i) An election of an species, or a grouping of patentably indistinct species, to be examined even though the requirement may be traversed (37 CFR 1.143); and
(ii) Identification of the claims encompassing the elected species including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
5.	The election may be made without, or with traverse.  If the reply does not distinctly nor specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Should the Applicant traverse on the ground that the species are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  
If any claims are added after the election, the Applicant must indicate which of these claims are readable on the elected species.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
Contact Information
6.	To inquire about this communication, contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM.  If attempt to call Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, the Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
September 13, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815